Allowable Subject Matter
	Claims 1-20 are allowed.

Closest references found:
("20130054706"|"6438390"|"9002326"|"6127933"|"20140247188"|"20010018332"|"20140141838"|"20150050965"|"20160192517"|"20170365135"|"20110195753"|"20150173040"|"20090251384"|"20100197358"|"20110124367"|"20130162124"|"20150173040"|"20150249292"|"20130162124"|"5946636"|"20090251384"|"6127933"|"20130165100"|"20070241971"|"20160224299"|"20060116178"|"20150117502"|"20110124367"|"20140268629"|"20150187187"|"7660609"|"20100079996"|"6831568")
	The following is an examiner’s statement of reasons for allowance: The prior art does NOT teach:
client device comprising: a primary user interface including a display; a conductive housing comprising conductive material; an antenna within the conductive housing; an antenna slot of translucent non-conductive material arranged in proximity to the antenna in the conductive housing, the translucent non-conductive antenna slot enabling an operation of the antenna within the conductive housing; and a light source arranged inside the conductive housing adjacent to the translucent non- conductive antenna slot so as to radiate light through the translucent non-conductive antenna slot; wherein the client device is configured to operate in a first mode in which the display is on and in a second mode in which the display is disabled; and a controller configured to: detect a predetermined event at the client device; in response to detecting the predetermined event, determine whether the client device is in the first mode or the second mode; if the client device is in the second mode: categorize the detected predetermined event; and provide a visual notification to a user with the light source, wherein the visual notification is a first type of notification of a plurality of distinct notification types selected in accordance with the categorization of the detected predetermined event; and if the client device is in the first mode, forgo providing the visual notification, wherein the visual notifications for different categories differ in color of the visual notification and duration of the visual notification based on a priority of the predetermined event, the priority of the predetermined event based at least on an originator of the predetermined event

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKUR JAIN whose telephone number is (571)272-9747.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/ANKUR JAIN/           Primary Examiner, Art Unit 2649